IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 1, 2009
                                     No. 08-10492
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOSE L SILVA
                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-188-7


     ON PETITION FOR REHEARING AND/OR REHEARING EN BANC

Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       Jose L. Silva’s petition for panel rehearing is GRANTED, our prior
panel opinion is WITHDRAWN, and this opinion is SUBSTITUTED therefor.
No member of the panel nor Judge in regular active service of this Court
having requested that the Court be polled on rehearing en banc (F ED. R. A PP.
P. and 5 TH C IR. R. 35), the petition for rehearing en banc is DENIED. The



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10492

attorney appointed to represent Silva has moved for leave to withdraw and
has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Silva has filed a response. Our independent review of the record, counsel’s
brief, and Silva’s response discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. Silva’s motion for appointment of counsel
is DENIED.




                                       2